Citation Nr: 0607311	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1965 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the RO, which denied 
the veteran's claim of entitlement to TDIU benefits.

The veteran testified at a hearing before a hearing office at 
the RO in November 2004.



FINDINGS OF FACT

1.  The veteran has been granted service connection for 
facial scars rated 30 percent disabling and for body 
dysmorphic disorder with major depression rated 50 percent 
disabling; his combined disability rating is 70 percent.

2.  The service-connected facial scars and body dysmorphic 
disorder with depression are shown to be productive of a 
disability picture that more nearly approximates that of the 
veteran being rendered unable to secure or follow a 
substantially gainful occupation.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran has been granted service connection for multiple 
disfiguring facial scars, which are rated 30 percent 
disabling, and for body dysmorphic disorder with major 
depression, which is rated 50 percent disabling.  Service 
connection for the latter was granted as secondary to the 
service-connected scars.  See 38 C.F.R. § 3.310 (2005).  The 
veteran's combined disability rating is 70 percent.  See 
38 C.F.R. § 4.25 (2005).

In July 2003, the Office of Personnel Management approved the 
veteran's application for disability retirement based upon a 
back disability.  

In February 2004, the veteran was found eligible to receive 
Social Security Administration disability benefits.  The 
disabilities upon which the decision was based were 
degenerative disc disease and hypertension.

On February 2004 VA general medical examination, the veteran 
reported intermittent absenteeism during the previous year 
due to back problems.  The veteran denied physical symptoms 
related to his facial scars but complained of embarrassment, 
anxiety, depression, irritability, and feelings of isolation 
due to his perception of or in response to others' reactions 
to his scars.  The examiner diagnosed, in pertinent part, 
multiple healed facial lacerations with disfiguring scars but 
without related functional disability and a low back 
disability with functional residuals.  The examiner opined 
that the veteran's low back disability limited heavy lifting, 
pushing, pulling, etc.  The examiner further opined that the 
veteran's facial scars did not functionally limit the veteran 
in employment.

On March 2004 VA mental disorders examination, the veteran 
reported constant anxiety and depression, which he related to 
treatment from others resulting from his facial scars.  He 
complained of problems with management at the Postal Service 
and indicated that he was given the position of custodian as 
opposed to other positions for which he was qualified so as 
to prevent contact with the public.  He indicated that he was 
not permitted to clean the lobby or other public areas.  The 
veteran reported tendencies to anger and rage and stated that 
he feared losing control if provoked.  He asserted that he 
avoided crowds and outings in public.  The examiner opined 
that the veteran's scarring and his preoccupation with such 
scarring have had an adverse impact on his ability to work.  
The examiner diagnosed major depressive disorder with 
moderate anxiety and body dysmorphic disorder and assigned a 
global assessment of functioning (GAF) score of 50.  

The Board notes that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

At a November 2004 hearing, the veteran complained of 
discrimination, harassment, and inhumane treatment at the 
Postal Service due to his facial scars.  This became too much 
to bear, according to him.  He indicated, essentially, that 
he sought medical retirement from the Postal Service due to 
back problems and because of mental problems.  He asserted 
that he was likely to "do something negative" if he were to 
remain employed.  

In a January 2005 letter, R. Bharati, M.D., indicated that he 
had treated the veteran intermittently since 1995, while he 
was still employed as a VA physician.  Treatment continued 
after he entered private practice.  Dr. Bharati indicated 
that he reviewed the veteran's VA medical records and 
interviewed the veteran at length.  Dr. Bharati asserted that 
the veteran was compelled to leave his job with the Postal 
Service not only because of back trouble.  In addition to a 
back disability, according to Dr. Bharati, the veteran's 
employment suffered due to his facial scars.  These caused 
depression, anxiety, avoidance, and anger.  Dr. Bharati 
indicated that the veteran had recently worked at the Postal 
Service as a volunteer.  He did not last even one day in this 
voluntary capacity because others made disparaging remarks 
regarding his facial scars.  Dr. Bharati opined that the 
veteran was unable to be employed in any capacity due to his 
body dysmorphic disorder and depression.  The veteran, 
moreover, as indicated by Dr. Bharati, was developing 
limiting social phobias.  

In a February 2005 written statement, a VA nurse practitioner 
indicated that she had seen the veteran at the VA Mental 
Health Clinic since at least 1999.  Since 2004, she had been 
conducted the veteran's psychotropic medication management.  
The nurse practitioner indicated that the veteran suffered 
from "very refractory" body dysmorphic disorder as well as 
major depressive disorder and post-traumatic stress disorder.  
In essence, she opined that the veteran's primary psychiatric 
problems stemmed from his service-connected facial scars and 
that his psychiatric problems precluded employment.

The Board observes that earlier medical treatment records 
contained in the veteran's voluminous claims file have also 
reflected the adverse affect of the veteran's body dysmorphic 
disorder on employment.  

Law and Regulations

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment cause by nonservice-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

Analysis

The veteran is eligible to receive TDIU benefits as his 
service-connected disabilities amount to a 70 percent 
combined rating, one of which is rated at least 40 percent 
disabling.  38 C.F.R. § 4.16(a).

The record reflects that the veteran suffers from very 
serious psychiatric and physical problems that adversely 
affect his ability to remain employed.  A review of the 
Social Security Administration and Postal Service records 
reveal without a doubt that the veteran's low back disability 
impedes his ability to remain employed.  The question before 
the Board is whether the veteran's service-connected 
disabilities preclude employment.  The Board concludes that 
they do.  In this regard, the Board has relied primarily upon 
the opinion of Dr. Bharati who has treated the veteran for 
over a decade.  Due to this lengthy period of treatment, Dr. 
Bharati, in the Board's view, is uniquely qualified to assess 
the veteran's ability to remain employed.  

Dr. Bharati unequivocally asserts that the veteran's service-
connected body dysmorphic disorder renders him unemployable.  
This opinion is echoed by a VA nurse practitioner, who in 
February 2005 suggested that the veteran would be 
unsuccessful at gainful employment due to his psychiatric 
disorders.  The nurse practitioner is also long acquainted 
with the veteran.  Although the February 2004 VA examiner 
found that the service-connected facial scars did not 
functionally limit employment, the opinions of Dr. Bharati 
and the nurse practitioner are bolstered by that of the March 
2004 VA examiner who indicated that the veteran's scarring 
adversely influenced his ability to work.  The VA examiner's 
diagnoses were accompanied by a GAF score of 50 reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (2005) 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).  

The foregoing medical opinions along with the GAF score 
indicating serious occupational impairment lead the Board to 
conclude that the veteran is incapable of substantially 
gainful employment by reason of his service-connected 
disabilities.  Indeed, three VA and non-VA medical 
professionals have reached this conclusion.  The Board 
acknowledges that the veteran's scars do not in themselves 
cause any dysfunction.  The consequent psychiatric disorders, 
however, do indeed cause impairment in the veteran's ability 
to remain employed.  As such, entitlement to TDIU benefits 
has been established.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.

The Board observes that, as reflected by Social Security 
Administration and Postal Service records, physical 
limitations separate and apart from the veteran's psychiatric 
problems hinder employability.  However, with respect to the 
veteran's claim of entitlement to TDIU benefits, the evidence 
for and against the claim is at least in relative equipoise.  
That is to say, the evidence points to unemployability that 
is due to service-connected psychiatric disorders.  There is 
no competent medical evidence directly contradicting the 
foregoing.  In such cases, the claimant of VA benefits 
prevails.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990) (holding that claimants of VA 
benefits need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).



Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VCAA provides that the 
Secretary of VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  Id.  
VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

The Board finds that VA has satisfied its duties to the 
veteran under VCAA, with respect to the issue of entitlement 
to TDIU benefits.

Given the favorable action taken hereinabove, the Board 
concludes that VA has fulfilled any development duties under 
VCAA.  Any defect in this regard must be considered to 
harmless.  


ORDER

Entitlement to a TDIU rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


